ORDER

The parties to this appeal inform the court that they have reached a settlement *551and have entered into a confidential settlement agreement. Because the parties have entered into an agreement settling their dispute, this appeal is now moot.
The parties submit a stipulation requesting the court to remand this case to the district court for dismissal with prejudice pursuant to the settlement agreement, the terms of which have not been furnished to the court. The case is remanded pursuant to U.S. Bancorp. Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 29, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994), and the district court is instructed to consider the parties’ request for disposition and to take such further action as the district court, in its discretion, shall deem proper.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is terminated as moot.
(2) The case is remanded to the United States District Court for the Northern District of California.